Exhibit 10.1
AGREEMENT
THIS AGREEMENT dated November 2, 2010 between TASER International, Inc., a
Delaware corporation (“TASER”), William D. Kennedy, an individual (“Kennedy”),
WDK Enterprises, LLC, an Arizona limited liability company (“WDK”) and
RouteCloud, LLC, an Arizona limited liability company (“RouteCloud”) (the
foregoing sometimes collectively referred to as the “Parties” and individually
as a “Party”) ; effective as of the Transition Date as defined herein,
WHEREAS, the Joint Venture Agreement dated January 13, 2010 was terminated, and
it is the parties’ desire to determine in this Agreement the parties’ ongoing
roles, rights, and responsibilities with respect to Protector technology and
products.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties hereby agree as follows:

1.  
Definitions.

a. Transition Date: August 23, 2010
b. Protector Driving Technology: All hardware, firmware and software for the
Protector driving product(s), Protector dashboard technology as well as any
other automotive product that incorporates either the Protector brand or any
portion of the Protector solution and also including all source and object code,
pseudo code, firmware, and hardware technology, plans, drawings, feature matrix,
licenses, marketing plans and materials, and all development documentation,
including hardware and software documentation.
c. Protector Mobile Technology: All hardware, firmware and software for the
Protector mobile Product and dashboard technology as well as any other mobile
product that incorporates either the Protector brand or any portion of the
Protector solution including all source and object code, pseudo code, firmware,
and hardware technology, plans, drawings, feature matrix, licenses, marketing
plans and materials, and all development documentation, including hardware and
software documentation.
d. Protector Products: The Protector Driving Technology and Protector Mobile
Technology.
e. RouteCloud Personnel: The employees and consultants specified in Section 5.
f. Net Gain: Net Gain is defined as the net gain recognized by TASER from the
licensing or sale of Protector Distracted Driving Technology and/or Protector
Mobile Technology, net of any retained loss from the Protector Products,
non-recurring engineering expenses, capitalized Protector costs, and accumulated
Protector operating losses to date.

 

 



--------------------------------------------------------------------------------



 



g. Net Sales: Net Sales is defined as the net revenue recognized by TASER from a
sale of Protector Products net of discounts, freight and shipping, sales tax,
returns, and sales commissions paid by TASER.

2.  
Termination of Joint Venture Agreement. TASER provided RouteCloud with written
notice on September 29, 2010 of termination of the Joint Venture Agreement
executed between the parties dated January 13, 2010 and the Joint Venture
Agreement will be considered terminated effective on September 29, 2010 upon the
execution of this Agreement.
  3.  
Operational Responsibility. TASER agrees to assume and be responsible for
developing, marketing, selling and supporting the Protector Driving product and,
at TASER’s option, the Protector Mobile product, from and after the Transition
Date, subject to TASER’s right to discontinue such development, marketing, sales
and support at TASER’s sole option at any time for any reason.
  4.  
Protector Expenses. TASER agrees to reimburse RouteCloud the sum of $75,000 for
E.com, Protector and transition expenses incurred by RouteCloud. TASER shall not
be liable or responsible for any other Protector expenses incurred by
RouteCloud.
     
TASER also agrees that it has either paid for or will pay for the Protector
development payables set forth on Attachment B.
  5.  
Hiring of RouteCloud Employees and Consultants. TASER agrees to offer employment
or a consulting arrangement to the following RouteCloud Personnel, in TASER’s
sole discretion, under terms and conditions acceptable to TASER:

  a.  
Peter Mueller
    b.  
Gary O’Donnell
    c.  
C.J. Morton
    d.  
Chris Deutsch
    e.  
Cott Lang
    f.  
Any other RouteCloud employee/consultant as of the Transition Date at TASER’s
sole discretion.

   
TASER shall not owe any recruiting or referral fee for hiring of RouteCloud
Personnel. TASER agrees that the primary scope of work for the RouteCloud
Personnel, except for Dan Kennedy, shall be to finish the Protector Driving
product and, at TASER’s option, the Protector Mobile product. Upon completion of
the launch of the Protector Products, TASER may assign RouteCloud Personnel such
other work as their primary scope of work as determined by TASER in TASER’s sole
discretion.

 

 



--------------------------------------------------------------------------------



 



6.  
Dan Kennedy. RouteCloud will make Dan Kennedy available as an independent
contractor to perform work to be determined by TASER that is reasonably
commensurate with his skills and level of experience, at TASER’s sole discretion
at a rate of $180 per hour for a period of six months from the date of this
Agreement, subject to the execution of TASER’s standard consulting agreement.
RouteCloud agrees to make Dan Kennedy available for up to 20 hours of consulting
per week to TASER during this consulting period. The consulting period may be
extended by mutual agreement of the parties. One Hundred percent (100%) of the
above consulting fees shall be deducted from the royalty pre-payment paid to
RouteCloud under section 9. Any intellectual property that Kennedy develops or
works on behalf of TASER while retained by TASER will be the sole property of
TASER.

RouteCloud / Kennedy will have the right to hire Pete Mueller after a 60 day
period of time after the later of either the commercial launch of the Protector
Distracted Driving product currently under development, or the Protector Mobile
product, provided that TASER elects to develop the Protector Mobile product. For
the avoidance of doubt, Pete Mueller may choose whatever employment path he
chooses independent of this agreement.
Dan Kennedy will also be listed as the inventor of the Protector Technology on
any patents filed by TASER for Protector Technology actually invented by Dan
Kennedy. TASER will not dispute any reasonable claim by RouteCloud or Kennedy
relating to the development and creation of the original Protector concept and
technology. Kennedy agrees to cooperate with TASER on any such patent filing at
no cost to TASER and TASER and RouteCloud shall be named as the joint assignee
of any such patent with the only consideration being royalties to be paid to
Kennedy/RouteCloud under this Agreement. TASER will comply with any reasonable
request to evidence this if asked.

7.  
Transfer of Equipment. RouteCloud agrees to transfer the equipment and third
party software specified in Attachment A to TASER for use in the development and
support of Protector Products. TASER agrees to pay RouteCloud the sum of $10,000
within 7 days from the date of execution of this Agreement for such equipment
and third party software. TASER will be responsible for any and all actual costs
to transfer such items and/or services. All other property, equipment or
licenses is to be considered RouteCloud property.
  8.  
Intellectual Property (“IP”).

a. Joint Ownership of Protector Technology: RouteCloud and TASER each shall own
joint and independent right, title and interest, including without limitation
all patents, copyrights, trade secrets and all intellectual property rights, to
the Protector Driving Technology and Protector Mobile Technology that was in
existence as of the Transition Date. Each party shall keep an electronic copy of
the source code of the Protector Distracted Driving Technology and Protector
Mobile Technology that was in existence as of the Transition Date. RouteCloud
Personnel will reasonably support RouteCloud in re-establishing a working
environment as it was at the time of the termination of the Joint Venture as
established in this agreement.

 

 



--------------------------------------------------------------------------------



 



b. Enhancements:  Any modification, change, update, correction, upgrade,
enhancement and development (“Modifications”) made by or for either party to the
Protector Driving Technology and Protector Mobile Technology during the term of
this Agreement shall be owned by the party making the Modifications. Any
Modifications to the Protector Driving Technology and Protector Mobile
Technology made by RouteCloud, Kennedy, and WDK shall be exclusively licensed to
TASER on a worldwide royalty free basis, except for royalties to be paid under
this Agreement, for inclusion, in TASER’s sole discretion, in the Protector
Products.
c. TASER Rights: TASER shall have the exclusive worldwide right to use, modify,
market, sell, assign, license and sublicense the Protector Driving Technology,
or applications having similar features and functions that would be reasonably
considered competitive, for all markets and applications and, in addition, shall
have the exclusive worldwide right to use, modify, market, sell, assign, license
and sublicense the Protector Mobile Technology, or applications having similar
features and functions that would be reasonably considered competitive, for
guardian phone applications and also for any law enforcement applications
subject to payment of Royalties in section 9
TASER shall own all right, title and interest, including all intellectual
property rights and modifications made by RouteCloud Personnel, to Evidence.com,
for any and all applications and markets. In addition, TASER owns all right,
title and interest, including all intellectual property rights and modifications
made by RouteCloud Personnel, to the Evidence live technology as demonstrated to
the Federal Government.
d. RouteCloud Rights: WDK, RouteCloud and Kennedy shall have the worldwide right
to use, modify, market, sell, assign, license and sublicense the Protector
Mobile Technology for all applications except for guardian phone applications
and except for any law enforcement applications.

9.  
Royalties. TASER agrees to pay RouteCloud royalties on the sale of Protector
Products as follows:

Licensing, Software Sales and Hardware Sales:

                 
 
  a.   First 12 months after first revenue from Protector Products     7 %
 
               
 
  b.   Second 12 months after first revenue from Protector Products     6 %
 
               
 
  c.   Third 12 months after first revenue from Protector Products     5 %
 
               
 
  d.   Fourth 12 months after first revenue from Protector Products     4 %
 
               
 
  e.   Fifth 12 months after first revenue from Protector Products     3 %
 
               
 
  f.   After the fifth 12 month period after first revenue from Protector
Products     0 %

 

 



--------------------------------------------------------------------------------



 



Royalties shall be computed and paid on the Net Sales received by TASER from the
sale of Protector Products and royalty payments to RouteCloud shall be made by
TASER within thirty (30) days after the end of each month for sales that occur
within that month. Royalties for the D500 hardware will be calculated at 2% for
the first 24 months, and then no royalties will be due for the D500 hardware
going forward. TASER shall have sole right to determine revenue handling,
payments and recognition.
In the event that RouteCloud or Dan Kennedy brings TASER any technology
licensing or sale deal that results in the licensing or sale of Protector
Distracted Technology and/or Protector Mobile Technology, the above percentages
shall be increased by an additional 4%, subject to a maximum percentage cap of
10% and royalties shall be paid on the Net Gain.
Royalty Pre-Payment:
TASER agrees to advance RouteCloud ($180,000) within 3 business days after the
date of execution of this Agreement in pre-paid royalties. These royalties will
be deducted at a rate of fifty percent (50%) of the royalties due to RouteCloud
starting at the second 12 months after revenue from Protector Products and at
the rate of one hundred percent (100%) of royalties starting at the third
12 month period after revenue from Protector Products and each 12 month period
thereafter.. The above advance shall be deeded an advancement of royalties under
Section 9 and shall be deducted from any royalty payments earned by RouteCloud.
During the term of this agreement, and as long as such employee is employed
full-time with TASER, RouteCloud agrees to continue that employees participation
in the RouteCloud profit-sharing plan. This benefit will be limited to the
individuals named in section 5 (a-e).

10.  
Confidentiality.

  a.  
The parties agree to hold each other’s Confidential Information in strict
confidence.  “Confidential Information” shall include, but is not limited to,
written or oral contracts, trade secrets, know-how, business methods, business
policies, memoranda, reports, records, computer retained information, notes, or
financial information. Confidential Information shall not include any
information which: (i) is or becomes generally known to the public by any means
other than a breach of the obligations of the receiving party; (ii) was
previously known to the receiving party or rightly received by the receiving
party from a third party; (iii) is independently developed by the receiving
party; or (iv) is subject to disclosure under court order or other lawful
process.

 

 



--------------------------------------------------------------------------------



 



  b.  
The events surrounding this agreement, the terms of this Agreement, and the very
existence of this Agreement itself, shall remain strictly confidential. Each
signatory to this Agreement individually covenants not to disclose any of the
terms of this Agreement, whether generally or specifically, to any third party,
except for disclosures to and as may be required by a party’s accountants,
attorneys or insurers, or in SEC disclosures or by order of a court of competent
jurisdiction. In addition, both parties agree not to disparage the other.
    c.  
Non-disclosure and Non-use. Each party receiving Confidential Information shall
treat such information as strictly confidential, and shall use the same care to
prevent disclosure of such information as such party uses with respect to its
own confidential and proprietary information, which shall not be less than the
care a reasonable person would use under similar circumstances. In any event,
each party receiving Confidential Information shall (a) disclose such
Confidential Information to (i) only those authorized employees of such party
whose duties justify their need to know such information and who have been
clearly informed of their obligation to maintain the confidential and/or
proprietary status of such Confidential Information; and (ii) only those third
parties required for the performance of the receiving party’s obligations under
this Agreement pursuant to a written confidentiality agreement at least as
extensive as the confidentiality provisions of this Agreement; and (b) use such
Confidential Information only for the purposes set forth in this Agreement.
    d.  
Certain Exceptions. The receiving party may disclose Confidential Information of
the disclosing party to the extent such disclosure is required by law, court
order or order of a governmental agency with jurisdiction; provided that the
receiving party notifies the disclosing party prior to such disclosure and gives
the disclosing party a reasonable opportunity to seek a protective order or to
contest such requirement.
    e.  
Survival. Notwithstanding termination or expiration of this Agreement, the
parties acknowledge and agree that their obligations of confidentiality with
respect to Confidential Information shall continue in effect for a total period
of five (5) years from the termination of this Agreement.

11.  
Non-Competition Covenant. RouteCloud, Kennedy and WDK agree that, during the
term of this Agreement and for the ten-year period following the termination of
this Agreement or for as long as TASER is in the business of selling, licensing
or servicing Protector Driving Technology or Products and/or Protector Mobile
Technology or Products, whichever is shorter, they will not compete, either
directly or indirectly, with the Protector Driving Technology and resulting
products for all markets and applications and, in addition, the Protector Mobile
Technology for guardian phone applications and also for any law enforcement
applications. In the event that this Non-Competition Covenant expires and
RouteCloud, Kennedy and WDK use Protector Driving Technology for any market or
application or Protector Mobile Technology for guardian phone applications or
for any law enforcement application, RouteCloud, Kennedy and WDK agree to pay
TASER royalties in the amount of 7% of the Net Sales or Net Gain from the sale
or license of such technology or products.

 

 



--------------------------------------------------------------------------------



 



12.  
Miscellaneous

  a.  
Survival. Section 2 (Termination of Joint Venture Agreement), Section 8
(Intellectual Property), Section 10 (Confidentiality), Section 11
(Non-Competition Covenant) and this Section 12 (Miscellaneous) shall survive the
termination or expiration of this Agreement.
    b.  
Force Majeure. No party will be liable for, or will be considered to be in
breach of or default under this Agreement on account of, any delay or failure to
perform as required by this Agreement as a result of any causes or conditions
that are beyond such party’s reasonable control and that such party is unable to
overcome through the exercise of commercially reasonable diligence. If any force
majeure event occurs, the affected party(ies) will give prompt written notice to
the other party(ies) and will use commercially reasonable efforts to minimize
the impact of the event.
    c.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Arizona, USA applicable to contracts made and to
be performed wholly therein.
    d.  
Severability. If any provision of this agreement shall be unlawful, void, or for
any reason unenforceable, then that provision shall be deemed severable from
this agreement and shall not affect the validity and enforceability of any
remaining provisions

          SIGNED:
 
        TASER International, Inc.    
 
       
By:
  /s/ Tom Smith    
 
       
 
  Tom Smith, Chairman    
 
        WDK Enterprises, LLC    
 
       
By
  /s/ Dan Kennedy    
 
       
 
  Dan Kennedy, Member    
 
        RouteCloud LLC    
 
       
By
  /s/ Dan Kennedy    
 
       
 
  Dan Kennedy, Manager    
 
          /s/ Dan Kennedy               Dan Kennedy, personally    

 

 



--------------------------------------------------------------------------------



 



Attachment A
List of Protector Equipment and Third Party Software Transferred to TASER
Blackberry 9700 BOLD, Blackberry Pearl Flip 8220 — Red
Gary-JDE API Keys
Phone — GSM/GPRS/BT/GPS terminal with SD card reader and Bluetooth option
Phone dongle
Nexus One phone
Windows Mobile Pro (touch screen)
Sunfire X2200 M2 2X2.6GHz Dual Core 8GB 250 GB
Pete-Easy Bluetooth Module, SparkFun WRL-08461 Bluetooth DIP Module
Phone

     
Apple iMac 21”, 3.06 GHz, Intel Core 2 Duo, 4GB RAM
  WQ9486KL5PC
 
   
3x Dell Refurbished 23” High Resolution Monitors
  CNOU783F64180955

 
  CNOU783F641808AT

 
  CNOU783F641808AT07US
 
   
Dell Studio XPS 16 Laptop
  26961905665
 
   
Dell Studio XPS Desktop
  8735680837
 
   
Intel 80GB Solid State Drive
  N/A
 
   
Dell M6400 Laptop
  FP2LKK1


HTC TouchPro II Windows Mobile phone
  HT98DLR00215
 
   
Blackberry Pearl Flip phone
  RBY41GW


Apple iPad
  AK022121ETV
 
   
4x power strips. ( $15 x 4 = $60)
  N/A
 
   
2x SuperMicro 1U Rack-mount units — X7SBi-LN4
  C51200925K30450
MotherBoard Intel E5000-series CPU
  C51200924K30498
 
   
Motorola Droid phone (P02)
   
Samsung Omnia II Windows Mobile phone (P05)
   
LG Rumor 2 smartphone (P08)
   
Spracht BlueTooth Speakerphone
   

 

 



--------------------------------------------------------------------------------



 



Attachment B
Outstanding Payables for Protector Related Expenses

•  
TwinTechs Invoices
  •  
David McDonald Invoices
  •  
Paul Geisler Invoices
  •  
Vince Martinez Invoices
  •  
Syniverse Invoices
  •  
ODesk Invoices

 

 